Title: From Thomas Jefferson to James Hendricks, 12 April 1781
From: Jefferson, Thomas
To: Hendricks, James (Lieutenant Colonel)



Sir
In Council April 12th. 1781

I had the Honour of an Application from yourself and others of the Town of Alexandria for enabling you to mount some Cannon for the Defence of your Town. This Letter was not delivered ’till  after one on the same Subject from Colo. Waggoner had been delivered and answered and the Sum of £5,000. ordered, which I afterwards found was considerably necessary.
It was long ago determined to erect a Battery on each of the four great Rivers at the first Point where the passage of vessels could be prevented.
We begun with James River but such has been the Impossibility of procuring hands that we never could complete the work there small as it was proposed. There being no place on Patowmac at which the passage of Vessels could be prevented and Alexandria being the principal post, we fixed on that as the proper place to have a defensive Work.
A Battery of two Guns to drive off hostile vessels with a redoubt and Block house sufficient for from 50. to 80 Men to defend the Battery, and perhaps too (if the Situation should admit) to be some Defence to the Town itself, is what we propose.
The construction of these will require About 10 Artificers (Blacksmiths, Carpenters and bricklayers) and require 40 Labourers three Months. We should rely on the Town to man the Works in Case of Alarm, the State only stationing there a sufficient Guard of regulars to keep Centinels on Constant Duty. I shall get the favour of Colo. Senf a skilful Engineer to go to Alexandria, examine the Ground, and form a Plan of what can be done in this small Way to furnish Protection for the vessels of Patowmac, which shall be obliged to run there for refuge.
Whether the necessary works may require more or less than I have before supposed he will inform you; And I am to undertake for Government that if the persons interested will furnish or procure by a fixed Day the requisite number of Artificers and labourers to continue the requisite Time, these shall be paid by the State at the prices below stated which are what they give in other Cases and that without Delay, and that all other necessaries shall be furnished by the State and a proper person sent to direct the Execution of the Work as planned by Colo. Senf who will from time to time visit it himself during its Execution.
It will be the last of the Month before he will be able to go; in the mean time I shall hope to know whether we may undertake this work under an Assurance of its not failing thro’ want of Hands. I am &c,

T. J.

